Title: Abigail Adams to John Adams, 7 June 1789
From: Adams, Abigail
To: Adams, John


        
          Braintree June 7th 1789
          my dearest Friend
        
        I this day received the Federal Gazzet, tho I got no Letter from you, I was in hopes to have heard this week in replie to what I wrote on Sunday last. Since that time mr Smith has been in Treaty for me, with two conneticut sloops one of which demanded 50 pounds freight for 2 thirds of his vessel. the other 40, each of them were about 70 Tuns he then applied to Blagett, Barnards owner & has agreed with him for 33 pounds for the whole of the hole of the vessel, and if I do not fill her a deduction to be made it has already taken me a thousand of Boards besides the Boxes which were not broken up, to case what furniture I propose bringing. Brisler has done it all heitherto, I shall be ready for Barnard by the middle of the week, and his owner has engaged that he shall sail as soon as he is ready tho I shall not pretend to bring some of my best furniture What I have put up will be fully adequate to the provision voted, which I think is a thousand dollors less than has been given to Secretaries which have been sent abroad, but perhaps I see only in part. I enclose you a mem. of expences to which I am in part knowing. many others you must already have incurred, & can fill up the Blanks better than I presume they do not mean that house rent is to be included in this estimate. not one single step do that House take without discovering the greatest jealousy of the Senate who before ever heard of putting the two Houses upon a par?
        
        I think Sir I have never petitioned for any office, for any Relation of mine. mr Samll Tufts of Newburry port was formerly in an office which he discharged with fidelity to the publick. mr Dalton can inform you whether, it was Naval officer or collector of impost & excise; I am not certain which, but his character as an honest industrous capable man will not be disputed, and perhaps it may not be thought amiss to bring him forward again.
        our season is very dry & thee prospect of a good crop very doubtfull.
        you have not once told me how your Health is, our Friends are all well as usual— I shall write you again as soon as I hear from you—Love to mrs Smith & her Boys
        believe me / most affectionatly / Yours
        A Adams
      